DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 23, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishigaki (US Pub. No. 2017/0197474).
Regarding claim 1, Ishigaki teaches a pneumatic tire comprising a tread portion 2 (paragraph [0045]; figure 1), a pair of buttress portions 3U being provided with side protectors 9 (paragraph [0052]; figure 1), the side protectors comprising first protectors 11, each first protector comprising a lateral v-shaped portion comprising a first inclined element 13m and a second inclined element 13i (paragraphs [0054]-[0060]; figure 2).
Regarding claim 2, Ishigaki teaches an angle theta1 of the first protect rib is in a range from 100 to 140 degrees (paragraph [0087]), corresponding to an angle of the first inclined element 13m with respect to the circumferential direction of 10 to 50 degrees, as well as teaching that the second inclined element is inclined in the opposite direction (paragraph [0063]; figure 3), with a specific embodiment where both angles fall within the claimed ranges (figure 4(A1)). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (see MPEP at 2125). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972). 
Regarding claim 3, Ishigaki teaches an angle between the first and second inclined elements falling within the claimed range (figure 4(A1)). 
Regarding claim 5, Ishigaki teaches that the first inclined element 13m is radially outward of the second inclined element 13i (figure 3), and a specific embodiment where the first inclined element is connected to a radial-direction element that extends parallel to the radial direction (paragraph [0059]; figure 4(A1).
. 
Claim(s) 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP2003-112505; machine translation relied upon).
Regarding claim 1, Tanaka teaches a pneumatic tire comprising a tread portion 2 (machine translation paragraph [0011]; figures 1 and 3), a pair of buttress portions 3a being provided with side protectors 9 (machine translation paragraph [0013]; figures 1-2), the side protectors comprising first protectors, each first protector comprising a lateral v-shaped portion comprising a first inclined element and a second inclined element inclined in an opposite direction to the first inclined element and connected to the first inclined element (machine translation paragraph [0027]; figure 9).
Regarding claim 2, Tanaka teaches a specific embodiment where each angle is 45 degrees (figure 9).
Regarding claim 5, Tanaka teaches that the first inclined element is radially outward of the second inclined element 13i and the first inclined element is connected to a radial-direction element 17 that extends parallel to the radial direction (machine translation paragraph [0027]; figure 9).

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki (US Pub. No. 2017/0197474).
Regarding claim 4, Ishigaki teaches a height of the first projectors of preferably 4 to 7 mm (paragraphs [0096]-[0097]), and teaches or suggests that the widths of the first and second inclined elements are somewhat greater than the height of the first projectors (figure 3), such disclosure suggesting the use of widths of the first and second inclined elements within the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the invention to use widths of the first and second inclined elements of somewhat greater than the height of the first projectors as being suggested by Ishigaki (see figure 3). Such a configuration overlaps the claimed range of widths of the first and second inclined elements. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP2003-112505; machine translation relied upon).
Regarding claim 4, Tanaka teaches a height of the first projectors of 2 to 15 mm (machine translation paragraphs [0017]), and teaches or suggests that the widths of the first and second inclined elements are similar to the height of the first projectors (figure 9), such disclosure suggesting the use of widths of the first and second inclined elements within the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the invention to use widths of the first and second inclined elements of similar to the height of the first projectors as being suggested by Tanaka (see figure 9). Such a configuration overlaps the claimed range of widths of the first and second inclined elements. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima .
Claims 6-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki as applied to claim 1 above, and further in view of Obara (JP2004-291937; translation relied upon).
Regarding claims 6 and 10, Ishigaki teaches second protectors 12 different in shape from the first protectors and being arranged between first protectors with gaps in the tire circumferential direction (paragraphs [0054]-[0073]; figures 2-3). Ishigaki does not specifically disclose that the gaps are provided with ribs having a smaller protruding height than the first and second protectors. Obara teaches using ribs 20 (paragraph [0018]) between first and second protectors (paragraph [0025]; figure 4b). It would have been obvious to one of ordinary skill in the art to use ribs between side protrusions as taught by Obara in the tire of Ishigaki in order to increase traction on rough roads, and to achieve both durability and trauma resistance (see Obara at paragraph [0029]).
Regarding claim 7, Ishigaki teaches a height of the second projectors of preferably 4 to 7 mm (paragraph [0102]).
Regarding claims 8 and 10, Obara teaches that the ribs are parallel to each other and extend along the circumferential direction (figure 1), and it is well-known in the tire art that circumferentially oriented features can be inclined slightly with regards to the circumferential direction, such as ±5°, and it would have been obvious to one of ordinary skill in the art to incline the ribs in a same direction with respect to the circumferential direction as a known alternative configuration with the predictable result of similar operational effects of the tire.
Regarding claim 9, Obara teaches that the ribs connect the protrusions together (paragraph [0019]; figures 1 and 4b).
Regarding claim 11, Obara teaches that the height of the ribs is 50% to 100% of the height of the projections (paragraph [0020]), therefore leading the combined embodiment set out above to have a 
Regarding claim 13, Obara teaches a specific embodiment where no ribs are provided on a radially outer region which has a radial length of 15% of the side protector radial length (figure 1).

Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while it is known in the art to use three different shaped side protectors on a tire, there is no particular motivation to modify Ishigaki to arrive at a tire having first protectors, second protectors, third protectors, ribs between the first and second protectors, and ribs between the first protectors and third protectors, the ribs having smaller heights than those of the protectors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        March 26, 2021

/KATELYN B WHATLEY/Supervisory Patent Examiner, Art Unit 1749